NOT FOR PUBLICATION


                  UNITED STATES DISTRICT COURT
                     DISTRICT OF NEW JERSEY
                         CAMDEN VICINAGE


                                 :
CORDELL MAURICE BINES,           :
                                 :   Civ. Action No. 16cv1834(RMB)
               Petitioner,       :
                                 :
          v.                     :             OPINION
                                 :
UNITED STATES OF AMERICA,        :
                                 :
               Respondent.       :
                                 :

Appearances:
 
Cordell Maurice Bines
United States Penitentiary Max
P.O. Box 8500
Florence, CO 81226-8500
          Petitioner, pro se

Matthew J. Skahill, Assistant United States Attorney
U.S. Attorney’s Office
401 Market St., 4th Floor
Camden, NJ 08101
          On behalf of Respondent

BUMB, United States District Judge
 
     This matter comes before the Court on Petitioner Cordell

Maurice Bines’ (“Petitioner”) Motion under 28 U.S.C. § 2255 to

Vacate, Set Aside, or Correct Sentence by a Person in Federal

Custody. (“2255 Mot.,” ECF No. 1; Mem. in Supp. of 2255 Mot.

(“Petr’s Mem.” ECF No. 1-4.) The Government filed an Answer in

opposition to the motion (Answer, ECF No. 9), and Petitioner filed
a Reply. (Petr’s Reply, ECF No. 10.) For the reasons discussed

below, the § 2255 motion is denied.

I.            BACKGROUND

              On September 4, 2007, Petitioner pled guilty to two counts of

bank robbery in violation of 18 U.S.C. § 2113(a), (d) and one count

of carrying and discharging a firearm in connection with one of

the robberies, in violation of 18 U.S.C. § 924(c)(1)(A)(iii).

Unites States v. Bines, 07cr714(RMB) (D.N.J.) (Plea Agreement, ECF

No. 15.) At the time of sentencing on January 24, 2008, Petitioner,

who           was            eighteen-years-old,                       had        the   following    two   juvenile

adjudications: robbery and criminal conspiracy, adjudicated on

December 5, 2001,1 and robbery [under alias Corey Maurice Burton]

adjudicated on June 30, 2005.2 (Presentence Investigation Report

(“PSR”), ECF No. 1-3 at 8, ¶¶57-61.)

              In calculating Petitioner’s criminal history for his federal

sentence, two points were added under U.S.S.G. § 4A1.1(d) because

he committed the federal offenses while on probation. (Id., ¶63.)

Petitioner                          was             on         probation        for   his   June    2005   juvenile

adjudication.3                               One point was added under U.S.S.G. § 4A1.1(e)



                                                            
1   Petition 7954-01-10 in the Philadelphia Court of Common Pleas.

2   Petition 0514-05-06 in the Philadelphia Court of Common Pleas.

3 Petitioner was discharged from probation on May 6, 2008. (Motion
for an Expedited Expungement Hearing Within 30 Days, ¶6, ECF No.
1-3.)
                                                                           2 
 
because his federal offenses were committed less than two years

from his release from custody on November 14, 2006. (PSR, ¶63, ECF

No. 1-3 at 9.)

     Petitioner had seven criminal history points, placing him in

a criminal history Category IV. (Id.) The total offense level of

Counts One and Two was 30, and Count Three carried a mandatory

ten-year consecutive sentence. (Sentencing Tr., Ex. C at 4:4-14,

ECF No. 9-5.) Thus, the Guidelines range for Counts One and Two

was 135 to 168 months, with a mandatory ten-year sentence on Count

Three. (Id.)

     At sentencing, the Court considered the § 3553(a) factors and

sentenced Petitioner to a 168-month term of imprisonment on Counts

One and Two, to be served concurrently, and a 120-month term of

imprisonment on Count Three to be served consecutively, for a total

of 288-months, with a five-year term of supervised release to

follow. (Id. at 31:10-36:13.) Petitioner filed a Notice of Appeal

on February 1, 2008. United States v. Bines, 07cr714(RMB) (D.N.J.)

(Notice of Appeal, ECF No. 20.) The Third Circuit Court of Appeals

affirmed the judgment on January 28, 2009. U.S. v. Bines, 309 F.

App’x 580 (3d Cir. 2009).

     On April 1, 2016, Petitioner filed his § 2255 motion, seeking

resentencing   upon   expungement   of   his   June   30,   2005   juvenile

adjudication in the Philadelphia Court of Common Pleas. (2255 Mot.

¶12,   ECF No. 1 at 5.) Petitioner attached the expungement order

                                    3 
 
to his motion. (Order to Expunge a Juvenile Record, ECF No. 1-3 at

1-6.) The expungement order states, in relevant part:

          upon   consideration   of   the   motion   for
          Expungement filed by counsel for the above
          which is hereby incorporated by reference, it
          is ORDERED that all records pertaining to the
          arrest, delinquency petition and otherwise
          regarding   the   above   are   EXPUNGED,   in
          accordance with the law. See the attached
          petition. This order for expungement shall
          include, but not limited to all records kept
          by electronic means and all computer data. It
          shall also include all official and unofficial
          arrest   files   and   all   other   documents
          pertaining to the above-captioned matter. Each
          person and/or agency referenced below shall
          request the return of such records which it
          has made available to local, state and federal
          agencies, and shall destroy such records
          immediately upon receipt. Official records of
          such requests shall be maintained until such
          time as the complete record has been retrieved
          and destroyed.

(Id. at 1-2.) The motion attached to the expungement order contains

the following factual representations:

          Petitioner, Corey Maurice Burton, by his
          attorneys Elton Anglada, Assistant Defender,
          Chief, Juvenile Unit and Keir Bradford-Grey,
          Chief Defender, respectfully represents that:

               1. Petitioner, Corey Maurice Burton was
               born on January 18, 1989.

               2. Petitioner was arrested by the
               Philadelphia Police Department on June
               17, 2005 and was charged with the above
               referenced charges.

               3. Petitioner's arrest is documented
               under     district  control   number
               0506036732.


                                 4 
 
               4. The Petitioner's case is documented
               under offense tracking number N3431341.  

               5. On June 30, 2005, the Petitioner
               appeared before the Honorable Robert
               Rebstock, at which time the Petitioner
               was     adjudicated    delinquent     of
               Robbery(F3) and committed to Benchmark.

               6. On May 6, 2008, the Petitioner
               appeared before Master Betsy Wahl, at
               which time the probation was discharged.

               7.   Petitioner is  eligible for an
               expungement pursuant to 18 Pa. C.S.
               Section 9123.

               8. Five years have    passed   since   the
               discharge date.

               9. Petitioner is presently 26 years of
               age, having been born on January 18,
               1989.

               10. Petitioner has no adult record.

               11. Petitioner fears that this juvenile
               record will be detrimental to his future
               success.

(Motion for an Expedited Expungement Order Within 30 Days, ECF No.

1-3 at 4-5.)

     Petitioner asserts three points should be taken off his

criminal history, resulting in a Guidelines range of 108 to 135-

months imprisonment. (2255 Mot., ECF No. 1 at 7.) Petitioner

contends that under U.S.S.G. § 4A1.2(j), Application Note 10, a

defendant who successfully attacks his state sentence may seek

review of a federal sentence enhanced by the state conviction.

(Petr’s Mem., ECF No. 1-4 at 2.) Petitioner argues that the relief

                                5 
 
he seeks falls outside the appellate waiver in the plea agreement,

his plea was not knowing and voluntary, and that enforcement of

the waiver would create a miscarriage of justice. (Petr’s Mem.,

ECF No. 1-4 at 5-6.)

      Respondent opposes relief for three reasons: (1) a valid

waiver of collateral review rights; (2) untimeliness of the motion;

and (3) the expungement was not based on actual innocence or any

error of law, and Petitioner would not have been eligible for

expungement if the Court of Common Pleas had been made aware of

his true criminal record. (Answer, ECF No. 9 at 2.)

II.   DISCUSSION

      A. Legal Standard

      A prisoner in federal custody may move to vacate, set aside,

or correct his sentence on the ground that the sentence was imposed

in violation of the Constitution. 28 U.S.C. § 2255(a). Courts

should liberally construe a pro se § 2255 petition. U.S. v.

Delgado, 363 F. App’x 853, 855 (3d Cir. 2010) (per curiam).

      28 U.S.C. § 2255(b) provides, in relevant part, “unless the

motion and the files and records of the case conclusively show

that the prisoner is entitled to no relief, the court shall … grant

a prompt hearing thereon …;” see United States v. Tolliver, 800

F.3d 138, 140 (3d Cir. 2015) (“the district court abuses its

discretion if it fails to hold an evidentiary hearing when the

files and records of the case are inconclusive as to whether the

                                 6 
 
movant is entitled to relief”) (quoting United States v. Booth,

432 F.3d 542, 546 (3d Cir. 2005)).

     Here, Petitioner seeks relief on the basis that his most

recent juvenile adjudication was expunged, lowering his criminal

history score for federal sentencing. U.S.S.G. § 4A1.2(j) states,

“Expunged Convictions[:]   Sentences for expunged convictions are

not counted, [in computing criminal history] but may be considered

under § 4A1.3 (Adequacy of Criminal History Category). Application

Note 10 to U.S.S.G. § 4A1.2(j) provides:

          Convictions Set Aside or Defendant Pardoned.
          A number of jurisdictions have various
          procedures   pursuant   to   which    previous
          convictions may be set aside or the defendant
          may be pardoned for reasons unrelated to
          innocence or errors of law, e.g., in order to
          restore civil rights or to remove the stigma
          associated   with   a  criminal    conviction.
          Sentences resulting from such convictions are
          to be counted. However, expunged convictions
          are not counted.

     Expungement of a juvenile adjudication in Pennsylvania is

governed by 18 Pa C. S. § 9123, which provides:

          (a)   Expungement   of   juvenile   records.--
          Notwithstanding the provisions of section 9105
          (relating    to    other   criminal    justice
          information) and except upon cause shown,
          expungement of records of juvenile delinquency
          cases wherever kept or retained shall occur
          after 30 days' notice to the district
          attorney, whenever the court upon its motion
          or upon the motion of a child or the parents
          or guardian finds:

               (1) a complaint is filed which is not
               substantiated or the petition which is

                                7 
 
    filed as a result of a     complaint   is
    dismissed by the court;

    (2) six months have elapsed since the
    final discharge of the person from
    supervision under a consent decree and no
    proceeding   seeking    adjudication   or
    conviction is pending;

    (3) five years have elapsed since the
    final discharge of the person from
    commitment, placement, probation or any
    other disposition and referral and since
    such final discharge, the person has not
    been convicted of a felony, misdemeanor
    or   adjudicated   delinquent   and   no
    proceeding is pending seeking such
    conviction or adjudication; or

    (4) the individual is 18 years of age or
    older, the attorney for the Commonwealth
    consents to the expungement and a court
    orders the expungement after giving
    consideration to the following factors:

         (i) the type of offense;

         (ii) the individual's age, history
         of employment, criminal activity
         and drug or alcohol problems;

         (iii) adverse consequences that the
         individual may suffer if the records
         are not expunged; and

         (iv) whether retention of the record
         is   required   for    purposes   of
         protection of the public safety.

           (b)    Notice    to    prosecuting
           attorney.--The court shall give
           notice of the applications for the
           expungement of juvenile records
           to the prosecuting attorney.

           (c)    Dependent   children.--All
           records of children alleged to be

                     8 
 
                                                               or adjudicated dependent may be
                                                               expunged upon court order after
                                                               the child is 21 years of age or
                                                               older.

                             (a.1) Exceptions.--Subsection (a) shall not
                             apply if any of the following apply:

                             …

                                            (2) Upon cause shown.

18 Pa. C.S. § 9123.4

              B.             Analysis

                             1.             Waiver of Collateral Review

              The plea agreement Petitioner entered into in Criminal Action

No. 07-714(RMB) (D.N.J.) includes the following stipulation:

                             Cordell Maurice Bines knows that he has and,
                             except as noted below in this paragraph,
                             voluntarily waives, the right to file any
                             appeal, any collateral attack, or any other
                             writ or motion, including but not limited to
                             an appeal under 18 U.S.C. § 3742 or a motion
                             under 28 U.S.C. § 2255, which challenges the
                             sentence imposed by the sentencing court if
                             the sentence for Counts 1 and 2 falls within
                             or below the Guidelines range that result from
                             the agreed total Guidelines offense level of
                             30   and   the  Court   imposes   a   ten-year
                             consecutive term of imprisonment for Count
                             Three. … The parties reserve any right they
                             may have under 18 U.S.C. § 3742 to appeal the
                             sentencing court’s determination of the
                             criminal history category. …




                                                            
4 On January 25, 2008, when Judgment was entered against Petitioner
in United States v. Bines, 07-714(RMB) (D.N.J.) (Judgment, ECF No.
19), the version of 18 Pa. C.S. § 9123 in effect was, in all
material respects, the same as the present version.
                                                                        9 
 
United States v. Bines, 07cr714(RMB) (D.N.J. ) (Plea Agreement,

ECF No. 15.)

       “[W]here there is a collateral waiver,” courts must consider

“the validity of the waiver, specifically examining the (1) knowing

and voluntary nature, based on what occurred and what defendant

contends, and (2) whether enforcement would work a miscarriage of

justice.” U.S. v. Mabry, 536 F.3d 231, 237 (3d Cir. 2008). A waiver

must   be   enforced   unless   the     court   identifies   the   “unusual

circumstance” of “an error amounting to a miscarriage of justice”

involving the sentence. United States v. Erwin, 765 F.3d 219, 226

(3d Cir. 2014) (quoting U.S. v. Khattak, 273 F.3d 557, 562 (3d

Cir. 2001). Factors to consider before invalidating a waiver based

on a miscarriage of justice include the clarity of the alleged

error, its gravity, its character (e.g., whether it concerns a

fact issue, a sentencing guideline, or a statutory maximum), the

impact of the error on the defendant, the impact of correcting the

error on the government, and the extent to which the defendant

acquiesced in the result.” Id. at 242-43 (citing United States v.

Teeter, 257 F.3d 14, 25–26 (1st Cir. 2001)).

       Petitioner offers five reasons not to enforce the waiver of

collateral review in his plea agreement. First, Petitioner asserts

he could not have contemplated that a broad general waiver of

appellate rights would have foreclosed appeal of his sentence based

on a later expunged conviction used to enhance his sentence.

                                      10 
 
(Petr’s Reply, ECF No. 10 at 4.) Second, he contends his waiver

was not knowing and voluntary because he suffers from a learning

disability and borderline intellectual functioning, as shown in

his PSR, and he did not fully understand what was explained to him

when he entered his guilty plea. (Id. at 4-5.) Third, he claims

his counsel was ineffective by failing to fully explain the terms

of the waiver of appellate rights. (Id. at 6.) Fourth, he maintains

that to preclude relief under these circumstances constitutes a

fundamental miscarriage of justice. (Id.) Fifth, he argues this

motion is outside the scope of his waiver. (Id.)

              The Court rejects Petitioner’s claim that his plea was not

knowing and voluntary because the plea agreement, United States v.

Bines, 07cr714(RMB) (D.N.J.) (Plea Agreement, ECF No. 15) and the

plea colloquy (Plea Transcript, ECF No. 9-4) establish that he was

informed                     of         and            understood   the    rights   he   agreed   to   waive.

Specifically, Petitioner agreed he could read and write English

perfectly, he understood all the rights he was waiving, and he did

not have a physical or mental impairment that interfered with his

understanding of the plea agreement.5 See Taylor v. Horn, 504 F.3d



                                                            
5 “I take it you read and write and understand English perfectly?”
“Yes.” (Plea Transcript, ECF No. 9-4 at 4.) “Is there anything
about today that you don’t understand and are you able to think
clearly? “Yes, Ma’am.” (Id. at 5.) “Do you have any other physical
or mental condition that might impair your ability to understand
what’s going on here today?” “No, ma’am.” (Id.)


                                                                     11 
 
416 (3d Cir. 2007) (affirming the district court’s conclusion that

the petitioner appreciated the significance of his plea despite

his depression and other mental deficiencies); United States v.

Ruiz, 536 U.S. 622, 629 (2002) (“the law ordinarily considers a

waiver   knowing,   intelligent,   and   sufficiently   aware   if   the

defendant fully understands the nature of the right and how it

would likely apply in general in the circumstances—even though the

defendant may not know the specific detailed consequences of

invoking it.”)

     Petitioner also contends the Court should not enforce the

waiver because his counsel failed to fully explain the terms of

the waiver of appellate rights. (Petr’s Reply, ECF No. 10 at 6.)

The Third Circuit has held that when the district court advised

the defendant that he was waiving his right to file a motion to

vacate his sentence “and other valuable rights to obtain collateral

review of your sentence” and the defendant confirmed under oath

that he understood, the court was not required to further define

collateral proceedings or list the types of claims the petitioner

would no longer be permitted to bring as a result of that waiver.

U.S. v. Delbridge, 504 F. App’x 145, 149-50 (3d Cir. 2012); see

U.S. v. Robinson, 244 F. App’x 501, 503 (3d Cir. 2007) (rejecting

the petitioner’s allegations of ineffective assistance of counsel

by failing to properly explain waiver of right to appeal or

collaterally attack sentence because the plea agreement and plea

                                   12 
 
colloquy established the petitioner understood he was waiving his

right to challenge any aspect of the proceeding with certain narrow

exceptions).

     Petitioner was informed of the broad nature of the waiver of

collateral review. The following conversation occurred at the plea

colloquy:

            THE COURT: Okay. Mr. Bines, do you understand
            that you have given up your right to appeal as
            set forth in paragraph 22 [of the Plea
            Agreement]? Do you understand that?

            THE DEFENDANT:   Yes, ma’am.

            THE COURT:   And paragraph 22 says that you
            have voluntarily waived the right to file any
            appeal, any collateral attack or any other
            writ or motion which challenges the sentence
            imposed by the Court if the sentence for
            Counts 1 and 2 falls within or below the
            guidelines range that results from the agreed
            total guidelines offense level of 30 and the
            Court imposes a ten-year consecutive term of
            imprisonment for Count 3. Do you understand
            that?

            THE DEFENDANT:   Yes, ma’am.

            THE COURT:   And you discussed that with your
            attorney.

            THE DEFENDANT:   Yes, ma’am.

            THE COURT: And so if that condition in
            paragraph 22 is met, you cannot appeal my
            sentence that I give you because it was
            unreasonable. Do you understand that?

            THE DEFENDANT:   Yes, ma’am.




                                  13 
 
(Plea Transcript, ECF No. 9-4 at 21:23 – 22:15) (emphasis added).

Based on the above, the plea was knowingly and voluntary.

              Furthermore, the present motion is not outside the scope of

the waiver in the plea agreement. The plea agreement contains a

reservation                           of          the          right   to     appeal   the   sentencing   court’s

determination of the criminal history category under 18 U.S.C. §

3742. A reservation of the right to appeal under § 3742 reserves

only the right to file a direct appeal. See Watts v. U.S., 386 F.

App’x 245, 248 (3d Cir. 2010) (the defendant “could have reserved

his right to challenge his criminal history category by way of a

§ 2255 motion, but he did not.”) Petitioner filed a direct appeal

in this matter, and the Third Circuit affirmed the Judgment. U.S.

v. Bines, 309 F. App’x 589 (3d Cir. 2009). The expungement of

Petitioner’s juvenile conviction occurred in 2015, years after his

federal sentencing. This is not a sentencing error that could have

been challenged on appeal, as the exception to waiver in the plea

agreement was intended.

              Most importantly, enforcing the waiver does not create a

fundamental miscarriage of justice under the circumstances present

here. Petitioner obtained expungement of his juvenile adjudication

under the false pretense that he had no adult criminal record.6


                                                            
6 If Petitioner was entitled to an expungement of his juvenile
adjudication under Pennsylvania law, this Court would agree that
it would pose a fundamental miscarriage of justice to refuse to
recalculate his federal sentence based on his waiver of collateral
                                                                            14 
 
Petitioner was adjudicated delinquent for robbery on June 30, 2005

by the Philadelphia Court of Common Pleas. (PSR ¶61, ECF No. 1-3

at 8.) On August 12, 2005, he was committed to a delinquent

institution. (Id.) On November 14, 2006, he was discharged from

commitment and placed on aftercare probation. (Id.) In February

2007, he was arrested for robbery, and he pled guilty on September

4, 2007, in Criminal Action No. 15cr111(RMB). United States v.

Bines, 05cr111(RMB) (D.N.J.) (Plea Agreement, ECF No. 15.)

              18 Pa. C.S. § 9123(a)(3) provides for expungement of juvenile

records upon motion when

                             five years have elapsed since the final
                             discharge of the person from commitment,
                             placement, probation or any other disposition
                             and referral and since such final discharge,
                             the person has not been convicted of a felony,
                             misdemeanor or adjudicated delinquent and no
                             proceeding is pending seeking such conviction
                             or adjudication; …

                             (a.1) Exceptions  .--Subsection (a) shall not
                             apply if any of the following apply:

                             …
                                            (2) upon cause shown.

              Petitioner’s                             juvenile   adjudication   of   June   30,   2005   was

expunged under Pa. C. S. § 9123(a)(3), but Respondent contends it

was expunged in error based on a misrepresentation to the court

that Petitioner had no adult record. Respondent submitted the


                                                            
review. See Johnson v. United States, 544 U.S. 295, 303 (2005) (“a
defendant given a sentence enhanced for a prior conviction is
entitled to a reduction if the earlier conviction is vacated.”)
                                                                     15 
 
following letter, dated October 19, 2016, from Carole Weiner,

Assistant Chief of the Juvenile Court Unit, Philadelphia District

Attorney’s Office.

          As a follow-up to our conversation earlier
          this week I am sending you this letter to
          provide some greater context regarding Judge
          Rebstock’s December 11, 2015 order expunging
          the above-captioned defendant’s Delinquent
          Court record. As you are aware, the Defender
          Association of Philadelphia filed the motion
          seeking expungement of Burton’s Delinquent
          Court record. After we discussed that such
          motion failed to advise Judge Rebstock that
          Burton had been convicted in Federal Court in
          the District of New Jersey I contacted the
          supervisors of the Philadelphia Defender’s
          Juvenile Court Unit to ask they clarify on
          what basis they filed a motion that failed to
          fully inform the Court of Burton’s complete
          record. Elton Anglada, Chief of the Unit,
          provided me with the following response:

          As I understand it, (C)ordell (M)aurice
          (B)urton has an out-of-state record that would
          have   rendered    him   ineligible    for   an
          expungement had this been known prior to the
          expungement hearing. Since we don’t have
          access to FBI abstracts here at the Defender
          Association, we would have had no way of
          knowing about CMB’s out-of-state record. If
          you want to send a letter to the AUSA
          indicating that CMB’s expungement was granted
          with incomplete information known to the
          parties at the time of the expungement
          hearing, that is certainly your prerogative.
          To the extent that the expungement was
          properly   granted   given   the    information
          available to the court at the time of the
          hearing, I would not characterize CMB’s
          expungement as being “granted in error,” but
          I will leave the wording of your letter to
          you.



                                16 
 
            Hopefully, this information clarifies Judge
            Rebstock’s order, demonstrating the decision
            to grant the expungement was based solely on
            the representation that Burton had no other
            record in Pennsylvania. I am confident that
            had the Defender Association been aware of
            Burton’s Federal Court record the motion would
            not have been filed. Similarly, our Delinquent
            Court judges would not have granted an
            expungement motion where the offender had any
            subsequent convictions as an adult let alone
            was currently serving a sentence. …

(Answer, Exhibit F, ECF No. 9-8.)

     Petitioner urges the Court to find the Philadelphia District

Attorney is estopped from arguing that his expungement was granted

in error because the prosecuting attorney was notified of the

Expungement Order but failed to object. (Petr’s Reply, ECF No. 10

at 16.) The respondent in this matter is the United States,

represented by Assistant U.S. Attorney Matthew Skahill, not the

Philadelphia District Attorney. Therefore, there is no basis for

estopping Respondent from arguing that the expungement was granted

in error.

     Petitioner committed felonies at age eighteen, while he was

on probation from the same juvenile adjudication that was expunged

upon representation to the Juvenile Court that he had no adult

criminal record. Based on the language of the expungement statute,

and the letter from the Juvenile Court Unit of the Philadelphia

District Attorney’s Office, the Expungement Order would not likely

have issued if the truth of Petitioner’s adult criminal record had


                                  17 
 
been               made               known.                   Based   on         the    circumstances      underlying

Petitioner’s expungement, this Court concludes enforcement of the

waiver of collateral review in the plea agreement does not present

a fundamental miscarriage of justice. The Court will enforce the

waiver and dismiss the § 2255 motion.7

                             2.             Alternatively, the Court Would Impose the Same
                                            Sentence under U.S.S.G. § 4A1.3(a)(1)

              In          the             alternative,                 if    the        Court   were   to   resentence

Petitioner, it would impose the same sentence because Petitioner

obtained the expungement under false pretenses. Under U.S.S.G. §

4A1.2(j) “sentences for expunged convictions are not counted, but

may be considered under § 4A1.3 (Adequacy of Criminal History

Category).” U.S.S.G. § 4A1.3(a) (1) states,

                                            (a) Upward Departures.—

                                                           (1) Standard for Upward Departure.-
                                                           -If reliable information indicates
                                                           that    the    defendant's   criminal
                                                           history     category    substantially
                                                           under-represents the seriousness of
                                                           the defendant's criminal history or
                                                           the likelihood that the defendant
                                                           will commit other crimes, an upward
                                                           departure may be warranted.

              Reducing Petitioner’s criminal history category to level

three based on the expungement granted under false pretenses would

not adequately reflect Petitioner’s criminal history. According to



                                                            
7 The Court need not reach the issue of whether the § 2255 motion
was untimely.
                                                                            18 
 
the PSR, Petitioner committed his first robbery at age twelve (PSR

¶57, ECF No. 1-3 at 8.) and another robbery at age sixteen (id.

¶61.) While he was still on probation for his second juvenile

adjudication involving robbery, upon turning eighteen-years of

age, he committed two violent bank robberies using a firearm,8 the

subject of his federal sentence.

              Petitioner’s                               criminal     history     calculation     before    the

expungement of his juvenile adjudication, granted on the false

representation that he had no adult record, placed him in Category

IV, with seven points. (Sentencing Tr. at 4-5, ECF No. 9-5.) He

had           four             points                 under    §    4A1.2(d)(2)   based   on    four   juvenile

adjudications9 within five years of his federal offenses; two

points were added under § 4A1.1(d) because he committed the federal

offenses while on probation, and one point was added under §

4A1.1(e) because his federal offenses were committed less than two

years from his release from custody on November 14, 2006. (Id.)

              If Petitioner’s motion for an expungement had accurately

stated that he did not have an adult criminal record when he was

discharged from probation on his juvenile adjudication, policy

would favor expungement and the benefits it entails because it

would give him a chance to lead a law-abiding life without the



                                                            
8   See PSR, ¶¶66-71, ECF No. 1-3 at 10-11.

9   See PSR, ¶¶57-63(b), 72-79.
                                                                       19 
 
stigma attached to his juvenile record. Here, however, expungement

and the reduction in criminal history points for his federal

sentence serve no such policy and would not reflect the seriousness

of Petitioner’s inability to reform and respect the lives of others

in society. Therefore, taking into account the expungement granted

under false pretenses, the Court would depart upward under §

4A1.2(a)(1)    and     impose      the    same      sentence    imposed    before   the

expungement,    a    total     of   288-months        imprisonment,       based   on   a

Category IV offense level.

     Finally, the Court notes Petitioner also states that he has

a post-conviction motion pending in state court, seeking relief

from the June 2005 juvenile adjudication based on actual innocence.

(Petr’s Reply, ECF No. 10 at 7) (“The Court of Common Pleas never

made a judicial ruling on the petition for post-conviction relief

under 42 Pa. C.S. 9541.”) If Petitioner is successful in his PCR

proceeding and files a motion under § 2255, this Court would

evaluate whether it would pose a fundamental miscarriage of justice

to   enforce    the       waiver     of       collateral       review     under   those

circumstances.

III. Certificate of Appealability

     The Court must assess whether a certificate of appealability

should issue. A litigant may not appeal from a final order in a

proceeding     under      28   U.S.C.     §    2255   without     a   certificate      of

appealability.       28    U.S.C.    §     2253(c)(1)(B).        A    certificate      of

                                              20 
 
appealability shall not issue unless there is a “substantial

showing of the denial of a constitutional right.” 28 U.S.C. §

2253(c)(2).    “Where        a     district    court      has      rejected     the

constitutional claims on the merits, the showing required to

satisfy   §   2253(c)    is       straightforward:      the     petitioner    must

demonstrate   that     reasonable       jurists   would    find    the   district

court's   assessment    of       the   constitutional     claims    debatable   or

wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

     Based on the discussion above, reasonable jurists would not

find it debatable that Petitioner’s waiver of collateral review in

his plea agreement should be enforced.

IV. CONCLUSION

     For the foregoing reasons, the motion to vacate, set aside,

or correct the sentence (2255 Mot., ECF No. 1) is DISMISSED, and

the Court SHALL NOT ISSUE a certificate of appealability.

An appropriate Order shall follow.

Dated: October 5, 2018

                                        s/Renée Marie Bumb
                                        RENÉE MARIE BUMB
                                        United States District Judge




                                         21 
 
